DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The filing of this application as a continuation of U.S. Patent Application Serial No. 14/842,417, filed September 1, 2015, now U.S. Patent No. 10,076,323, which in turn claims the benefit of priority to U.S. Provisional Patent Application 62/048,449, filed September 1, 2014, is acknowledged.

Status of Claims
Claims 36-55 are pending and under examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retention mechanism” in claim 1, lines 8-9 and “a control element” in claim 55, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (US 2009/0177031) in view of Ghabrial et al. (US 2011/0112434).

 Referring to claim 46, Surti discloses a method for treating a tissue defect (Figs. 8-15. “Medical System, Devices and Methods for Endoscopically Suturing Perforations (title)), comprising:
providing a device 20 (Fig. 1) to a target area within a patient body (Fig. 8); 
positioning the device 20 such that a first portion of a target tissue 12 (Fig. 8) extending about a periphery of a tissue opening is received within a space 34 formed between a proximal jaw (endcap 26 of assembly 24 as shown in Fig. 8) of the device and a distal jaw 30 of the device (para [0030]: “The medical device 24 generally includes an endcap 26, a needle 28, a distal grip system 30 and a proximal grip system 32. The distal and proximal grip systems 30, 32 are longitudinally spaced apart to define a suturing area 34. As will be later described with reference to FIGS. 8-13, tissue 12 is positioned within the suturing area 34, and the needle 28 is passed through the tissue 12, back-and-forth between the distal grip system 30 and the proximal grip system.”); 
moving the distal jaw 30 proximally toward the proximal jaw 26 such that a needle 28 locked within a proximal recess 62 and 32 (Figs. 2 and 8) of the proximal jaw 26 via a proximal retention mechanism 32 (see paragraph [0030], a portion of this paragraph is reproduced above) locking a first end of the needle is passed through the first portion of the target tissue from a proximal surface to a distal surface thereof until a second end of the needle is received within a distal recess 88 (Figs. 3 and 9-8) in the distal jaw 30; 
unlocking the proximal retention mechanism so that the first end of the needle 28 is released therefrom and the second end of the needle engages a distal retention mechanism (plate 72 as shown in Figs. 3-4, para [0033]-[0035] and [0043]) of the distal jaw 30; and 
moving the distal jaw 30 distally away from the proximal jaw such that the needle extends distally past the distal surface of the target tissue, threading a suture 36 attached to the needle through the first portion of the target tissue (Fig. 10).
Surti discloses the invention substantially as claimed except for disclosing the step of providing the device 20 to a target area within a patient body via a working channel of an endoscope.
	However, in the same field of endeavor, which is a kits and procedure for natural orifice transluminal endoscopic surgery, Ghabrial discloses a variety of different types of endoscopes are known (para [0046]). Ghabrial discloses a flexible endoscope 30 may has a video camera that communicates with a video display unit that can be viewed by the surgeon during the operation and the flexible endoscope may also comprises one or more working channels 38 and suction capability to clear the surgical site or remove thrombus from the surgical site (para [0043]). In view of Ghabrial’s disclosure, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided a flexible endoscope 30 as suggested by Ghabrial to the method and system of Surti to allow the surgeon to view, to clear and to remove thrombus at the surgical site.

Referring to claim 47, Surti/Ghabrial discloses the method of claim 46, further comprising:
moving the distal jaw 30 proximally toward the proximal jaw 26 such that the needle 28 is passed through a second portion of the target tissue about the periphery of the tissue opening from the distal surface to the proximal surface thereof until the first end of the needle 28 is received within the proximal recess of the proximal jaw (Figs. 11-12); 
locking the proximal retention mechanism 32 so that the first end of the needle 28 is locked within the proximal recess and the second end of the needle is disengagable from the distal retention mechanism 72; and 
moving the distal jaw 30 distally away from the proximal jaw 26 such that the needle 28 extends proximally past the proximal surface of the target tissue, threading the suture 36 through the second portion of the target tissue (Fig. 13).



Referring to claim 48, Surti/Ghabrial discloses the method of claim 47, further comprising tensioning the suture to draw the first and second portions of the target tissue toward one another to move the tissue opening toward a closed configuration (Fig. 14-15, para [0044]). 
 
Referring to claim 49, Surti/Ghabrial discloses the method of claim 48, further comprising positioning a cinch 30 (“30” should be “130” as disclosed in paragraph [0044]) over a proximal portion of the suture to hold the tissue opening in the closed configuration (Fig. 15).

Allowable Subject Matter
Claims 36-45 are allowable.
Claims 50-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 36, Surti in view of Ghabrial (see rejection of claim 46 above) discloses a method for treating a tissue defect, comprising: providing a device 20 to a target area within a patient body (Surti: Figs. 8-15) via a working channel of an endoscope; inserting a distal portion of the device through a tissue opening to be treated so that a proximal jaw of the device is positioned proximally of a proximal surface of a target tissue about a periphery of the tissue opening and a distal jaw 30 of the device is positioned distally of a distal surface of the target tissue (Figs. 8-10); moving the distal jaw longitudinally toward proximal jaw 26 such that a needle 28 locked within a proximal recess of the proximal jaw via a proximal retention mechanism locking 32 (Figs. 1, 6 and 8-9) a first end of the needle is passed through a first portion of the target tissue from the proximal surface to the distal surface thereof until a second end of the needle is received within a distal recess in the distal jaw; unlocking the proximal retention mechanism so that the first end of the needle is released therefrom and the second end of the needle engages a distal retention mechanism 72 of the distal jaw; and moving the distal jaw 30 longitudinally away from proximal jaw 26 such that the needle extends distally past the distal surface of the target tissue, threading a suture 36 attached to the needle through the first portion of the target tissue. Examiner notes that Surti discloses the proximal jaw (endcap 26) is fixedly attached to the distal end of shaft 22 (para [0031]).
 Referring again to claim 36, the prior art of record alone or in combination fail to disclose the steps of moving the distal and proximal jaws longitudinally toward one another such that a needle locked within a proximal recess of the proximal jaw via a proximal retention mechanism locking a first end of the needle is passed through a first portion of the target tissue from the proximal surface to the distal surface thereof until a second end of the needle is received within a distal recess in the distal jaw; and moving the distal and proximal jaws longitudinally away from one another such that the needle extends distally past the distal surface of the target tissue, threading a suture attached to the needle through the first portion of the target tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771